Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (US 2017/0303276). 
Regarding claims 1 and 11, Cheng teaches a method/system for allocating a plurality of resource units among a plurality of client stations in a wireless local area network, the method comprising: 
for allocating each resource unit ([0010], lines 7-9): 
estimating, at the access point (AP), a channel quality indicator for each of the respective channels between the AP and the plurality of client stations ([0031], “measure a received signal strength from the plurality of STAs within the subset”); obtaining, at the AP, queue information indicative of data to be transmitted to the AP from each of the plurality of client stations ([0040], lines 6-14); computing, at the AP, a utility function indicative of the utility of transmitting data from the respective client stations as a function of the channel quality indicator and the obtained queue information ([0030], .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dmitry et al, “OFDMA Uplink Scheduling in IEEE 802.11ax Networks. 
Regarding claim 4, 14, Cheng teaches all of the limitations as recited in claim 1 except that obtaining, at a wireless receiver of the AP, a data 5management packet from each of the client stations communicating with the AP, the data management packet comprising information about total needed transmission 764496_1-21-Attorney Docket No.MP11008 004048-0735-101Customer No. 45510durations needed to empty respective queues corresponding to the respective client stations. Dmitry teaches the above limitation (page 4, right column, C shortest remaining Processing . 

Allowable Subject Matter
Claims 2-3, 5-10, 12-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2 and 12, the prior art fails to disclose the feature of “the AP is configured to store a rate adaptation table, the rate adaptation table including: a set of uplink receiver sensitivity measurement values;  5an uplink transmission rate corresponding to each of the uplink receiver sensitivity measurement values; a number of spatial streams corresponding to each of the uplink receiver sensitivity measurement values; and a modulation and coding scheme corresponding to each of 10the uplink receiver sensitivity measurement values”. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMING LIU/               Primary Examiner, Art Unit 2411